AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Federal Home Loan Mortgage
Corporation, et al.,                                   DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiffs,
                       v.                              Case Number: 2:17-cv-01665-APG-VCF

 Spice Cap Management Inc., et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that default judgment is entered in favor of plaintiffs, Federal Home Loan Mortgage Corporation and
         Wells Fargo Bank, N.A., and against defendant, Spice Cap Management, Inc., as follows:

         It is hereby declared that defendant Spice Cap Management, Inc. has no right, title, or interest
         in the Property located at 8250 N. Grand Canyon Drive, Unit 2168, Las Vegas, Nevada 89166,
         APN 125-07-715-340.




         1/30/2020
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
